 MACHINISTS LODGE 160 
(SSA MARINE
, INC
.) 355 NLRB No. 3 
23International Association 
of Machinists and Aero-
space Workers District 
Lodge 160, Local Lodge 
289 
and
 SSA Marine, Inc. and International 
Longshore and Wa
rehouse Union. 
Case 19ŒCDŒ
502 
January 22, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act.  SSA 

Marine, Inc. (the Employer), filed charges on June 10, 
2009, alleging that the International Association of Ma-
chinists and Aerospace Workers District Lodge 160, Lo-
cal Lodge 289 (IAM), violated
 Section 8(b)(4)(D) of the 
Act by threatening to engage in proscribed activity with 

an object of forcing the Employ
er to assign certain work 
to employees it represents rather than to employees rep-
resented by the International Longshore and Warehouse 

Union (ILWU).
1  The hearing was held from June 29 to 
July 2, 2009, before Hearing Officer Sara Dunn.  There-
after, the Employer, the IAM,
 and the ILWU each filed a 
posthearing brief. 
The National Labor Relations Board
2 affirms the hear-
ing officer™s rulings, finding them free from prejudicial 

error.  On the entire record, 
we make the following find-
ings.   
I. JURISDICTION
 The parties stipulated that 
the Employer, a Washington 
corporation, operates at ma
rine terminals and provides 
stevedore services in Puget 
Sound, including at cruise 
ship terminals in Seattle, Washington.  They also stipu-
                                                          
 1 The Pacific Maritime Association (PMA) filed a Motion to Inter-
vene in this case, which was denied by the Regional Director for Re-

gion 19 on June 26, 2009. 
2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, ___F.3d___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009); 
Narricot 
Industries, L.P.
 v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island 
SNF LLC v. NLRB
, 568 F.3d 410 (2d Cir. 2009), 
petition for cert. filed 
78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process 
Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted 130 S.Ct. 
488 (2009); 
Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 
2009), petition for cert. filed 78 U.S.
L.W. 3098 (U.S. Aug. 18, 2009) 
(No. 09-213).  But see
 Laurel Baye Healthcare of Lake Lanier, Inc. v. 
NLRB, 564 F.3d 469 (D.C. Cir. 2009), 
petition for cert. filed 78 
U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
 lated that during the past calendar year, a representative 
period, the Employ
er purchased and received goods val-
ued in excess of $50,000 directly from suppliers located 
outside the State of Washington.  The parties further 

stipulated, and we find, that the Employer is engaged in 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act and that the IAM and the ILWU are labor organi-

zations within the meaning of Section 2(5) of the Act. 
II. THE DISPUTE
 A. Background and Facts of the Dispute 
For over 40 years, the Employer and its predecessors 
have operated and managed marine cargo terminals and 
provided stevedoring services 
at various ports located on 
the Puget Sound in Washington, including the Port of 
Seattle where the instant dispute arose. 
Since the 1940s, the Employer has had collective-
bargaining agreements with the IAM that have covered 
all maintenance and repair (M&R) work on equipment 

owned and/or leased by the Employer in the Puget Sound 
area.  Since at least 2002
, the agreement between the 
Employer and the IAM has stated that ﬁIAM-represented 

employees will maintain and repair all equipment owned 
or leased by [the Employer] in the Puget Sound area.ﬂ 
Traditionally, the Employer has referred most of its 
M&R work on Employer-owned or -leased equipment to 
employees represented by the IAM.  Those employees 
often do M&R work onsite at various terminals in the 

Puget Sound area.  In the event that the work is compli-
cated or requires special tool
s or manuals, the equipment 
is transported to terminal 18, where IAM-represented 

employees have always performed M&R work for the 
Employer, its affiliates, and its predecessors. 
The Employer has also had a longstanding relationship 
with the ILWU, through a multiemployer association.  
The Pacific Maritime Association (PMA) bargains with 

the ILWU on behalf of companies at the various ports on 
the West Coast, including the Port of Seattle.  For more 
than 40 years, the Employer
 has been a member of the 
PMA and has utilized ILWU-represented employees to 
provide traditional longshore work.  ILWU-represented 
employees have also performed certain M&R work for 

the Employer and other PMA members at several ports 
along the West Coast, although not in the Puget Sound 
area.  The collective-bargaini
ng agreement covering the 
ILWU-represented employees who work for the Em-
ployer was negotiated by the ILWU and the PMA. 
On July 1, 2008, the PMA and the ILWU entered into 
a Memorandum of Understanding (MOU) setting forth 
an agreement for the years 
2008Œ2013.  Pursuant to a 
provision in the MOU, the Em
ployer, in exchange for the 
ILWU™s acceptance of labor-
saving technologies (among 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  24other ILWU concessions), would assign to ILWU me-
chanics M&R work on equipment at ﬁall new marine 
terminal facilitiesﬂ that commence operations after July 
1, 2008. 
The Port of Seattle recently
 completed construction of 
terminal 91, a passenger cruise terminal facility located 
at pier 91, which had previously been used as an open 

pier and yard for cargo ships.
  The Employer then moved 
its preexisting cruise-ship operations from terminal 30, 
where IAM-represented employees had been performing 

the M&R work, to the new facility at terminal 91.  Ter-
minal 91 began regularly operating as a passenger cruise 
terminal on April 24, 2009.  That operation is seasonal; 
terminal 91 will receive cruise
 ships from about April to 
about October each year. 
The  Employer assigned the 
M&R work at terminal 91 
to ILWU-represented employees, who have performed it 
ever since.
3  The work is currently being performed by 
one full-time ILWU-represented mechanic.  A part-time, 
ILWU-represented mechanic, 
dispatched from the PMA-
ILWU joint dispatch hall, works on the days when pas-

senger vessels are present, usually Wednesdays, Satur-
days, and Sundays.  The M&R work at terminal 30 con-
tinues to be performed by IAM-represented employees. 
Upon learning that the Employer had assigned the ter-
minal 91 M&R work to ILWU-represented employees, 
the IAM filed a grievance under
 its collective-bargaining 
agreement with the Employer. 
 On May 8, 2009, an arbi-
trator sustained that grievance and directed the Employer 
to make its IAM-represented employees whole.  The 

arbitrator did not, however, direct the Employer to reas-
sign the disputed work 
to those employees.   
On May 12, 2009, the Employer received a letter from 
IAM Local 289 Business Agen
t Don Hursey, stating that 
the IAM would take all actions necessary to obtain reas-

signment of the M&R work at 
terminal 91 back to the 
IAM.  Additionally, the IAM threatened to engage in 
concerted activity, including picketing, if the Employer 

did not reassign the disputed work to employees repre-
sented by the IAM.   
B. Work in Dispute 
The parties stipulated that the work in dispute is the 
maintenance and repair on the Employer™s stevedoring 
and terminal service power equipment while it is present 

at Terminal 91 in Seattle, Washington. 
                                                          
 3 The work is being performed by ILWU-represented employees of 
Harbor Industrial, the company contracted by SSA Marine to perform 
the disputed work at terminal 91.  The parties stipulated that for pur-
poses of the l0(k) proceedings, SSA 
Marine was the employer of the 
ILWU-represented employees because
, under the contract with Harbor 
Industrial, SSA Marine controls and assigns the work in dispute. 
 C. Contentions of the Parties 
No party is arguing that 
this case presents a work-
preservation dispute, and not a jurisdictional dispute, as 
contemplated by Section 10(k)
 of the Act.  See, e.g., 
Ma-
chinists District 160 Local 289 (SSA Marine)
, 347 NLRB 
549, 550 (2006).  All parties agree that there is reason-
able cause to believe that Section 8(b)(4)(D) has been 

violated.  The parties also 
agree that the IAM and the 
ILWU have competing claims for the M&R work at 
Terminal 91.  Each labor organization asserts that its 

collective-bargaining agreement covers the disputed 
work. 
The IAM contends that the wo
rk in dispute should be 
assigned to employees it represents based on the factors 
of collective-bargaining agre
ements, past practice, area 
and industry practice, relative skills, economy and effi-
ciency of operations, job loss, and friction.  The IAM 
further contends
 that the Board should take into account 
the arbitrator™s finding that the Employer™s assignment of 
the work to ILWU-represent
ed employees violated its 
collective-bargaining agreement with the IAM. 

The ILWU contends that the 
work in dispute should be 
assigned to employees it represents based on the factors 
of employer preference, eco
nomy and efficiency of op-
erations, and job loss.  The IL
WU argues that the factors 
of collective-bargaining agreements, area and industry 
practice, and relative skills are ﬁat worst neutralﬂ and, 

therefore, ﬁdo not favor changing the status quo.ﬂ 
The Employer™s contentions 
largely track those of the 
ILWU.  In particular, the Employer emphasizes its pref-

erence and that economy and efficiency of operations 
favor
 continuing the work assignment to ILWU-
represented employees.
  It also asserts that maintaining 
the status quo would reduce the potential for interunion 
friction at Terminal 91 b
ecause it would eliminate the 
need for ILWU-represented lo
ngshoremen to interact 
with mechanics represented by the IAM. 
D. Applicability of the Statute 
The Board may proceed with determining a dispute 
pursuant to Section 10(k) of the Act only if there is rea-
sonable cause to believe that Section 8(b)(4)(D) has been 

violated.  
Operating Engineers Local 150 (R&D Thiel), 
345 NLRB 1137, 1139 (2005). 
This standard requires findin
g that there is reasonable 
cause to believe that there 
are competing claims for the 
disputed work between rival groups of employees and 
that a party has used proscribed means to enforce its 

claim to the work.  Id.  Additionally, there must be a 
finding that the parties have not agreed on a method for 
the voluntary adjustment of the dispute.  Id. 
 MACHINISTS LODGE 
160 (SSA MARINE
, INC
.)  251. Competing claims for work 
The parties stipulated, and we find, that the ILWU and 
the IAM both claim the work in dispute. 
2. Use of proscribed means 
As described, on May 12, 2009, the Employer received 
a letter from the IAM stating that it would take all ac-
tions necessary, including picketing, to obtain assign-

ment of the disputed work. 
 Such a threat establishes 
reasonable cause to believe that the IAM used proscribed 
means to enforce its claim to
 the work in dispute.  
La-borers Local 731 (Tully Construction Co.),
 352 NLRB 
107, 109 (2008). 
3. No voluntary method for adjustment of dispute 
Finally, the parties stipulated, and we find, that there is 
no agreed-upon method for the voluntary adjustment of 

this dispute that would bind all parties. 
We therefore find that this dispute is properly before 
the Board for determination. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  
NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 

dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction)
, 135 NLRB 1402, 1410Œ1411 
(1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Certifications and collec
tive-bargaining agreements 
There is no evidence of a 
Board certification concern-
ing the employees involved in this dispute. 
As indicated above, the Empl
oyer is subject to collec-
tive-bargaining agreements 
with both the IAM and the 
ILWU.  The IAM™s current collective-bargaining agree-
ment with the Employer provides that ﬁIAM-represented 

employees will maintain and repair all equipment owned 
or leased by [the Employer] in the Puget Sound area.ﬂ  
This language clearly covers the work in dispute.
4 That work, however, is argu
ably subject to the ILWU-
PMA agreement as well.  Under section 1.731 of that 
agreement, PMA employers must assign to ILWU me-

chanics M&R work on equipment at ﬁall new marine 
terminal facilities.ﬂ  At the same time, section 1.731 is 
                                                          
 4 In making this finding, we do not rely on the May 8, 2009 arbitra-
tion award obtained by the IAM beca
use the ILWU was not a party to 
that proceeding and was not
 bound thereby.  See 
Machinists District 
160 Local 289 (SSA Marine)
, 347 NLRB at 551 fn. 4. 
limited by a July 28, 2008 letter of understanding be-
tween the PMA and the ILWU.  Under that letter, a PMA 
employer may vacate a ﬁred-circled facilityﬂ and relocate 
its operations to another facility within the same port and 

retain its incumbent non-ILWU mechanic work force.  
The ﬁred-circled facilityﬂ exception, however, does not 
apply to newly constructed terminals subject to ILWU 

jurisdiction under section 1.731.  Accordingly, it appears 
that the M&R work at Terminal 91 is covered by the 
ILWU™s contract 
only if
 Terminal 91 is considered a new 
terminal facility.  
The parties vigorously debate that question.  On the 
one hand, the Employer and the ILWU emphasize that 
terminal 91 has an entirely new passenger building, new 
gangways to facilitate passengers boarding the cruise 

ships, and some new equipment, all of which favors their 
contention that terminal 91 is new.  On the other hand, 
the IAM points out, correctly, that terminal 30 was a 

ﬁred-circled facility,ﬂ and argues that the changes at ter-
minal 91, which has always been in existence in some 
form, did not transform it into a new facility.  In particu-

lar, the IAM emphasizes that the vast majority of the 
equipment housed at terminal 91 was simply relocated 
from terminal 30, which favors its contention that termi-

nal 91 is not new.  The record lends support to both par-
ties™ contentions.  In that ci
rcumstance, we find that the 
ILWU has asserted at least a colorable contract claim to 

the work in dispute.
5 Nevertheless, we find that the language of the IAM™s 
agreement indisputably covers
 such work.  Accordingly, 
we find that the factor of
 collective-bargaining agree-
ments slightly favors an award of the work in dispute to 
employees represented by the IAM.  See 
Laborers Michigan District Council (Walter Toebe Construction 
Co.)
, 353 NLRB 1080, 1082 (2009). 
2. Employer preference and current assignment 
The factor of employer preference is generally entitled 
to substantial weight.  See 
Iron Workers Local 1 (Goebel 
                                                          
 5 The ILWU contends that we should
 defer to the joint determination 
of the Employer, the PMA, and the ILWU that terminal 91 is a ﬁnewﬂ 
facility under the ILWU-PMA agreement, citing 
ILWU (Howard Ter-
minal), 147 NLRB 359 (1964).  
Howard Terminal
 involved a jurisdic-
tional dispute that hinged on whether certain cranes were ﬁnewﬂ or 
ﬁold.ﬂ  Id. at 363.  In considering the ILWU™s contract claim to the 

work in that case, the Board observe
d that a joint industry board had 
determined that the crane work wa
s ﬁnewﬂ work to be assigned to 
ILWU-represented employees.  Id. at 366.  Contrary to the ILWU™s 

suggestion, however, the 
Howard Terminal
 Board did not hold that 
contractual claims must always be
 resolved in acco
rdance with the 
contracting parties™ interpretation.
  Rather, as demonstrated in 
Howard Industries
, the parties™ interpretation is on
e factor to be considered in 
all the circumstances.  There, the Bo
ard also considered the applicable 
contract language itself and the reasons for its inclusion in the parties™ 

agreement.  Id
.  We have taken the same approach here.        
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  26Forming)
, 340 NLRB 1158, 1163 (2003).  Edward 
DeNike, the Employer™s senior vice president, testified 
that the Employer preferred to assign, and has assigned, 
the disputed work to employees represented by the 

ILWU.  DeNike explained that the Employer had made a 
commitment as a member of
 the PMA to award M&R 
work at new facilities to the ILWU, and he testified that 

ﬁit was in the best interests of the industry for [the Em-
ployer] to go along with that commitment.ﬂ  
 The IAM contends that the 
Board™s usual practice of 
according considerable weight 
to an employer™s prefer-
ence is inappropriate here because the Employer pro-
vided no basis for its preference other than its commit-
ment under the PMA™s contract with the ILWU.  Don 
Hursey, the IAM™s business representative, testified that 

the PMA ﬁforcedﬂ DeNike to say that he did not prefer 
the IAM anymore.  Although DeNike never explicitly 
denied that he was pressured by the PMA, he testified 

that the term ﬁforced may be a little heavy.ﬂ  The IAM 
argues that DeNike™s testimony ﬁ[did] not in any way 
deny the thrust of the conversationŠthat [the Employer] 

was going to assign the disputed work to the ILWU not 
because of a free and rational 
choice . . . but because of 
some kind of outside pressure being placed upon it.ﬂ 
The Board does not generally examine the reasons for 
an employer™s preference unless there is evidence that 
the employer was coerced into
 its preference.  Compare 
Local Laborers 829 (Mississippi Lime Co.)
, 335 NLRB 
1358, 1360 fn. 5 (2001) (deferring to employer prefer-
ence where there was no evid
ence that it was not reflec-
tive of free and unencu
mbered choice) with 
Longshore-
men ILWU Local 50 (Brady-Hamilton Stevedore Co.),
 223 NLRB 1034, 1037 (1976), reversed on other grounds 
244 NLRB 275 (1979) (employers™ ﬁpreferenceﬂ that 
changed only after union™s 
members engaged in a work 
stoppage that forced the reassignment of work was not 
representative of a free and unencumbered choice).  
Here, even if the Employer™s preference had been influ-

enced by its obligations as 
a member of the PMA, that 
would not establish coercion 
or that its preference was 
somehow illegitimate.  Moreover, contrary to the IAM™s 

contention, the record shows 
that the Employer™s prefer-
ence to use ILWU-represented mechanics at Terminal 91 
was based not only on its contractual obligations, but 

also on the potential friction between the two unions.  
Accordingly, we find that this
 factor favors an award of 
the disputed work to employees represented by the 

ILWU. 
3. Employer past practice 
The Employer has a practice of assigning M&R work 
in the Port of Seattle to IAM-represented mechanics.  
Accordingly, we find that this
 factor favors an award of 
the disputed work to employ
ees represented by the IAM. 
4. Area and industry practice 
Both IAM and ILWU mechanics perform M&R work 
on the West Coast.  In Seattle, the majority of this work 
is done by IAM-represented mechanics.  In the nearby, 
similarly sized Port of Tacoma and other Puget Sound 

facilities, most M&R work is performed by ILWU-
represented employees.  We find that both unions have a 
practice of performing work of the kind in dispute and, 

accordingly, that this factor
 does not favor an award to 
either group of employees.  See 
Laborers Michigan Dis-
trict Council (Walter Toebe Construction Co.)
, supra, 
slip op. at 5. 
5. Relative skills 
Since at least 1999Œ2000, 
mechanics represented by 
the IAM have performed M&R work on cruise ships at 
the Port of Seattle.  Darrell Stephens, a maintenance 

manager for the Employer, testified at a 2006 Board 
hearing in another case
6 that IAM mechanics are ﬁthe 
most qualified people that we can possibly assemble.ﬂ  

At the hearing in the instant matter, Stephens testified 
that he still maintains that opinion.  Additionally, IAM 
mechanics are required to po
ssess more tools than ILWU 
mechanics, and the IAM provides an on-site library to 
assist its mechanics in their M&R work. 
The record also establishes that employees represented 
by the ILWU have successfully, and without complaint, 
performed the work in dispute since April 2009.  DeNike 
testified that ILWU-represe
nted mechanics are compe-
tent and skilled to perform the disputed work.  Moreover, 
John Castronover, the ILWU-represented mechanic em-
ployed full time at terminal 
91, has over 20 years of ex-
perience working as a mechanic or technician and has 
obtained certifications in several types of skills relevant 

to M&R work. 
On this record, we find th
at employees represented by 
both unions have the skills and training necessary to per-

form the work in question.  This factor, therefore, does
 not favor an award of the disputed work to either group 

of employees. 
6. Economy and efficiency of operations 
The Employer contends th
at ILWU-represented me-
chanics provide certain efficiencies over IAM-

represented mechanics.  Joseph Weber, an area manager 
for the PMA, testified that ILWU-represented mechanics, 
unlike those represented by the IAM, can perform tradi-

tional longshore work during times when M&R work is 
                                                          
 6 Machinists District 160 Local 289 (SSA Marine)
, 347 NLRB at 
552. 
 MACHINISTS LODGE 
160 (SSA MARINE
, INC
.)  27unavailable.  Additionally, DeNike testified that, al-
though the Employer currently utilizes one full-time 
ILWU-represented mechanic at Terminal 91, it can order 
additional mechanics from the PMA-ILWU joint dis-

patch hall when cruise ships are in port.   
The IAM contends that it would be more efficient for 
the Employer to have a full-
time work force of steadily 
employed IAM-represented m
echanics than having to 
call for additional mechanics from the PMA-ILWU joint 
dispatch hall. 
In the circumstances of this
 case, particularly because 
the need for mechanics at Te
rminal 91 may vary depend-
ing on weekly and seasonal demands, we agree with the 
Employer that the ILWU-rep
resented mechanics provide 
certain efficiencies.   Accordi
ngly, we find that this fac-
tor favors an award of the disputed work to employees 
represented by the ILWU. 
7. Job loss 
The Board will consider job loss when making an 
award of the work in dispute.  See, e.g., 
Iron Workers 
Local 40
 (Unique Rigging
), 317 NLRB 231, 233 (1995).  
Weber testified that the use of ILWU-represented me-
chanics at Terminal 91 preven
ted at least one layoff, and 
DeNike testified that the work assignment did not result 

in the layoff of an
y IAM mechanics.  On the other hand, 
the IAM generally contends that the Employer™s ﬁreas-
signmentﬂ of the IAM™s ﬁhis
torical workﬂ caused some 
loss in hours of work for IAM-represented employees.  
The IAM also argues
 that, if the work had been properly 
assigned to IAM-represented employees, there would 

have been no job losses for ILWU-represented employ-
ees because they had never previously performed such 
work in the Seattle area.  In these circumstances, we find 
that the factor of job loss does not favor either group of 
employees. 
Conclusion 
After considering all the rele
vant factors, we conclude 
that employees represented by the ILWU are entitled to 
perform the work in dispute.  We reach this conclusion 

relying on the factors of 
employer preference and econ-
omy and efficiency of operations, both of which favor 
the ILWU-represented employ
ees.  We find that these 
factors outweigh the factors th
at favor an award of the 
work to IAM-represented employees: past practice and 
collective-bargaining agreements, the latter of which 

favors the IAM only slightly.  In making this determina-
tion, we are awarding the wo
rk to employees represented 
by the ILWU, not to that Union or its members.  The 
determination is limited to the controversy that gave rise 
to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1. Employees of SSA Marine, represented by the In-
ternational Longshore and Warehouse Union, are entitled 
to perform maintenance and repair work on SSA Ma-

rine™s stevedoring and termin
al service power equipment 
while it is present at Terminal 91 in Seattle, Washington. 
2. International Association of Machinists and Aero-
space Workers District Lodge 
160, Local Lodge 289 is 
not entitled by means proscribed by Section 8(b)(4)(D) 
of the Act to force the Employer to assign the disputed 

work to workers represented by it. 
3. Within 14 days from this date, International Asso-
ciation of Machinists and 
Aerospace Workers District 
Lodge 160, Local Lodge 289 shall notify the Regional 
Director for Region 19 in writing whether it will refrain 
from forcing the Employer, by means proscribed by Sec-
tion 8(b)(4)(D), to assign the disputed work in a manner 
inconsistent with this determination. 
 